Name: Commission Regulation (EC) No 1737/94 of 15 July 1994 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the common customs tariff and Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  agricultural activity;  agricultural structures and production;  trade policy
 Date Published: nan

 16. 7. 94 Official Journal of the European Communities No L 182/9 COMMISSION REGULATION (EC) No 1737/94 of 15 July 1994 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff and Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Regulation (EC) No 1622/94 (6), the classification of maize (corn) flour falling within product codes 1102 20 10 100, 1102 20 10 300 and 1102 20 90 100 is made on the basis of fat content, referred to dry matter ; whereas for the corresponding CN codes for these products namely ex 1102 20 10 and ex 1102 20 90 the classification of maize (corn) flour is made on the basis of fat content by weight ; whereas for the sake of consistency these product codes in Regulation (EEC) No 3846/87 should be amended to be in agreement with the Combined Nomenclature ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 and Article 13 (6) thereof, Whereas footnote 3, requiring a minimum content of starch in a cereal-based compound feeding stuff to be eligible for a refund, foreseen for CN code ex 2309 10 was accidentally omitted for CN code ex 2309 90 ; whereas this footnote should be included ; whereas in footnote 2, the reference to starch coming from cereal products is potentially confusing to the competent authorities and should therefore be deleted ; Whereas it has recently been detected that certain cereal products falling within CN code 1104 in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and the Common Customs Tariff (3), as last amended by Commis ­ sion Regulation (EC) No 1641 /94 (4), for example clipped oats and lightly heat-treated cereals, cannot be properly classified by the competent authorities ; whereas to remedy that situation the subdivisions of CN code 1104 should be amended accordingly ; Whereas in Commission Regulation (EEC) No 3846/87 of 17 December 1987, establishing an agricultural product nomenclature for export refunds as last amended by Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 * The part of Annex I to Regulation (EEC) No 2658/87 relating to CN code 1104 shall be replaced by the Annex to this Regulation. Article 2 In sector 3 of the Annex to Commission Regulation (EEC) No 3846/87, CN codes ex 110220 10 and ex 11022090 shall be replaced by the following : CN code Description of goods Product code 'ex 1 102 20 10   Of a fat content not exceeding 1,5 % by weight :    Of a fat content, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8% by weight (4) 110220 10200 (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 172, 7 . 7. 1994, p . 12. n OJ No L 366, 24. 12. 1987, p. 1 . (*) OJ No L 170, 5. 7. 1994, p. 24. No L 182/10 Official Journal of the European Communities 16. 7. 94 CN code Description of goods Product code    Of a fat content, exceeding 1,3 % but not ex ­ ceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (4) 1 1 02 20 1 0 400 ex 1 102 20 90 Other :  Of a fat content, exceeding 1,5 % but not ex ­ ceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (4) 1 1 02 20 90 200' Article 3 In sector 5 of the Annex to Regulation (EEC) No 3846/87, CN code ex 2309 90 is replaced by the following : CN code Description of goods Product code 'ex 2309 90  Other :   Other :    Containing starch, glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose syrup, maltodex ­ trine or maltodextrine syrup :      Containing no starch or containing 10 % or less by weight of starch (2) (3) Article 4 t In sector 5 of the Annex to Regulation (EEC) No 3846/87 footnote 2 is replaced by the following : '(2) Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, and heading Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1104 30) and the cereals content of the products falling within sub ­ headings 1904 10 10 and 1904 10 90 of the Combined Nomenclature . The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the Combined Nomenclature is considered to be equal to the weight of this final products. No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis.' Article 5 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. Nevertheless, Article 1 shall apply from 1 January 1995. 16. 7. 94 Official Journal of the European Communities No L 182/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1994. For the Commission Rene STEICHEN Member of the Commission No L 182/12 Official Journal of the European Communities 16 . 7. 94 ANNEX I I Rate of duty CN code Description Autonomous(%) or levy (AGR) Conventional (%) Supplementary unit 1 2345 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains : 110411   Of barley : 1104 1110 Rolled 23 (AGR)   110411 90 Flaked 28 (AGR)   110412 Of oats : 1104 12 10 Rolled 23 (AGR)   11041290 Flaked 28 (AGR)   1104 19   Of other cereals : 1104 19 10 Of wheat 30 (AGR)   1104 19 30 Of rye 25 (AGR)   1104 19 50 Of maize 23 (AGR)   Other : 110419 91     Flaked rice 23 (AGR)   110419 99 Other 23 (AGR)    Other worked grains (for example, hulled, pearled, sliced or kibbled) : 1104 21   Of barley : 1104 21 10    Hulled (shelled or husked) 23 (AGR)   1104 21 30    Hulled and sliced or kibbled ('Griitze' or 'grutten') .... 23 (AGR)   110421 50 Pearled ... 23 (AGR)   1104 21 90    Not otherwise worked than kibbled 23 (AGR)   1104 21 99 Other 23 (AGR)   1104 22 Of oats : 1104 22 10    Hulled (shelled or husked) 23 (AGR)   1104 22 30    Hulled and sliced or kibbled ('Griitze' or 'grutten*) .... 23 (AGR)   1104 22 50 Pearled 23 (AGR)   1104 22 90    Not otherwise worked than kibbled 23 (AGR)   1104 22 99 Other 23 (AGR)   1104 23   Of maize (corn): 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled 23 (AGR)   1104 23 30 Pearled 23 (AGR)   1104 23 90    Not otherwise worked than kibbled 23 (AGR)   1104 23 99 Other 23 (AGR)   1104 29   Of other cereals :    Hulled (shelled or husked), whether or not sliced or kibbled : 1104 29 11 Of wheat 25 (AGR)   1104 29 15 Of rye 25 (AGR)   1104 29 19 Other 25 (AGR)   16. 7. 94 Official Journal of the European Communities No L 182/13 \ \ Rate of duty CN code Description Autonomous(%) or levy (AGR) Conventional (%) Supplementary unit l 2 345    Pearled : 1104 29 31 Of wheat 25 (AGR)   1104 29 35 Of rye 25 (AGR)   1104 29 39 Other .. 25 (AGR)      Not otherwise worked than kibbled : 1104 29 51 Of wheat 30 (AGR)   1104 29 55 Of rye 25 (AGR)   1104 29 59 Other . 23 (AGR)      Other : 1104 29 81 Of wheat 23 (AGR)   1104 29 85 Of rye 23 (AGR)   1104 29 89 Other 23 (AGR)   1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 3010 Of wheat 30 (AGR)   1104 30 90   Of other cereals 30 (AGR)  